 1   Benjamin K. Mason (State Bar No. 289066)
     MORLEY MASON, PLC
 2   2811 E. Katella Ave. Ste. 205
 3   Orange, CA 92867
     Telephone: 310.409.4110
 4   Facsimile: 310-861-0272
     Email: ben@morleymason.com
 5   Attorneys for Defendant
     VENSURE HR, INC.
 6

 7                                  UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10    DOMPATCI MANAGEMENT                               Case No. 2:17-cv-02399-KJM-AC
      SOLUTIONS,
11
                           Plaintiff,
12                                                           ORDER RE: STIPULATION TO
              v.                                             CONTINUE DATE FOR STATUS
13                                                            (PRETRIAL SCHEDULING)
      VENSURE HR, INC., FEDEX GROUND                               CONFERENCE
14    PACKAGE SYSTEM, INC., ADVANCE
      PAYROLL FUNDING LTD., AND DOES
15    1-50, inclusive,
16                         Defendants.
17

18           Based on the Joint Stipulation filed on October 4, 2018, regarding the Stipulation To
19   Continue Date For Status (Pretrial Scheduling) Conference it appears that good cause is shown
20   and it is in the interest of justice that:
21           1. The Status (Pretrial Scheduling) Conference currently set for October 11, 2018 at 9:00
22                 a.m. shall be continued to Thursday, November 1, 2018 at 2:30 p.m.
23           IT IS SO ORDERED.
24   DATED: October 5, 2018.
25
                                                  UNITED STATES DISTRICT JUDGE
26

27

28
                                                       1
